UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1535



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ADHEMAR W. RENUART, IV,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:04-cv-00460-JAB)


Submitted: October 31, 2006                 Decided:   November 2, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adhemar W. Renuart, IV, Appellant Pro Se.    Richard Farber,
Randolph L. Hutter, UNITED STATES DEPARTMENT OF JUSTICE, Tax
Division, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Adhemar W. Renuart, IV, appeals the district court’s

order granting the motion of the United States to reduce federal

tax assessments to judgment and to foreclose federal tax liens

against real property owned, in part, by Renuart. We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.     United States v.

Renuart, No. 1:04-cv-00460-JAB (M.D.N.C. Apr. 13, 2006).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -